ORDER

PER CURIAM.
The appellant, Roosevelt Livingston (“Livingston”), appeals from the judgment entered upon a jury verdict for the unlawful sale of a controlled substance, Section 195.211, RSMo. Cum.Supp.2010. On appeal, Livingston argues that the trial court erred in overruling his Batson challenge to State’s peremptory strikes of two African American venirepersons because State’s decision was based on race. Livingston also asserts that the trial court erred in oveiruling his objection to State’s closing argument, which improperly inflamed the passions of the jury.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this ease would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).